               IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION

                                  )
JOHN AKINS,                       )
                                  )
     Plaintiff,                   )
                                  )
v.                                )    No. 2:18-cv-02725-SHM-dkv
                                  )
U.S. BANK, NATIONAL               )
ASSOCIATION; and J.P. MORGAN      )
MORTGAGE ACQUISITION TRUST,       )
2006-WMC3, ASSET BACKED PASS-     )
THROUGH CERTIFICATES, SERIES      )
2006-WMC3,                        )
                                  )
     Defendants.                  )
                                  )

                             ORDER



     Plaintiff John Akins sued Defendant U.S. Bank, National

Association, in its capacity as trustee of Defendant J.P. Morgan

Mortgage Acquisition Trust, 2006-WMC3, Asset Backed Pass-Through

Certificates, Series 2006-WMC3 (collectively, “U.S. Bank”) for

fraud and wrongful foreclosure.       (ECF No. 1-1.)   On April 4,

2019, the Court dismissed Akins’s claims and entered judgment.

(ECF Nos. 25-26.)

     Before the Court are two post-judgment motions: (1) Akins’s

May 6, 2019 Motion for Relief from Judgment Pursuant to F.R.C.P.

60(b)(2) and 60(b)(6); and (2) Akins’s May 6, 2019 Motion to
Amend the Complaint.    (ECF Nos. 27-28.)    U.S. Bank responded to

both motions on May 24, 2019.    (ECF Nos. 33-34.)

      For the following reasons, Akins’s post-judgment motions

are DENIED.

I.    Background

      This action arose from U.S. Bank’s attempted foreclosure on

Akins’s home.      (ECF No. 1-1 ¶ 6.)    Akins represented that a

foreclosure sale was “imminent” and sought to enjoin the sale.

(Id.)

      On May 24, 2006, Akins obtained a $64,000 mortgage loan

from WMC Mortgage Corporation (“WMC”).      (Id. ¶ 3; ECF No. 9-2 at

1.)     Akins executed a promissory note in favor of WMC (the

“Promissory Note”).    (ECF No. 9-2.)    An undated endorsement in

blank purportedly signed by Alex Arguello, an assistant secretary

for WMC, appears on the last page of the Promissory Note.1     (Id.

at 4.)   Akins also executed a deed of trust that identified WMC

as the lender and Mortgage Electronic Registration Systems, Inc.

(“MERS”) as the nominee for the lender and as the beneficiary of

the deed of trust (the “Deed of Trust”).      (ECF No. 9-3 at 1-2.)

      On June 14, 2009, Akins filed a voluntary petition for

Chapter 13 bankruptcy in the United States Bankruptcy Court for



1
  When a note is endorsed in blank, it “becomes payable to [the]
bearer.” Tenn. Code Ann. § 47-3-205(b). U.S. Bank currently has
possession of the Promissory Note. (ECF No. 9-1 at 3.)

                                 2
the Western District of Tennessee.       (See Bankr. ECF No. 1.)2       On

July 31, 2009, Chase Home Finance LLC (“Chase”) filed a proof of

claim.    (ECF No. 9-5.)    Chase represented that it was filing “as

servicing agent for U.S. Bank National Association, MERS as

nominee.”     (Id.   at    1.)   The   claim    amount   was   $69,664.17,

including $12,672.65 in arrears.        (Id.)     Chase attached copies

of the Promissory Note and the Deed of Trust to the claim.            (Id.

at 3-25.)    Akins did not object to Chase’s proof of claim.           See

Docket Sheet for In re Akins, No. 09-26363-DSK (Bankr. W.D.

Tenn.).     On September 4, 2009, the Bankruptcy Court confirmed

the Chapter 13 plan.        (Bankr. ECF No. 14.)         Based on Akins’s

failure to make plan payments, however, the Bankruptcy Court

dismissed the bankruptcy case on August 5, 2010.               (Bankr. ECF

No. 24.)

     On August 4, 2015, MERS executed a Corporate Assignment

Deed of Trust assigning the Deed of Trust to “U.S. Bank National

Association as trustee for J.P. Morgan Mortgage Acquisition

Trust, 2006-WMC3, Asset Backed Pass-Through Certificates, Series

2006-WMC3 . . . .” (ECF No. 9-7 at 1.)            On October 10, 2018,

Akins filed his Complaint in the Tennessee Chancery Court for

the Thirtieth Judicial District at Memphis.               (ECF No. 1-1.)

Akins disputed the legality of the assignment of the Deed of


2
  Citations to (Bankr. ECF No. ##) refer to Akins’s 2009 bankruptcy
proceeding, In re Akins, No. 09-26363-DSK (Bankr. W.D. Tenn.).

                                   3
Trust and contended that U.S. Bank has no authority to foreclose

on his home.   (See generally id.)       He brought claims for fraud

and wrongful foreclosure.    (Id.)     On October 18, 2018, U.S. Bank

removed Akins’s suit to this Court.       (ECF No. 1.)

      On April 4, 2019, the Court granted U.S. Bank’s motion to

dismiss Akins’s claims on res judicata grounds.          (ECF No. 25.)

The Court found that Akins’s claims were barred because the

Bankruptcy Court had previously recognized that U.S. Bank had a

legal right to receive payments on Akins’s mortgage loan.          (Id.

at 10-17.)

II.   Standard of Review

      Federal Rule of Civil Procedure 60(b) provides enumerated

grounds for relief from final judgment. “Relief under Rule 60(b)

[] is ‘circumscribed by public policy favoring finality of

judgments and termination of litigation.’”          Doe v. Lexington-

Fayette Urban Cty. Gov’t, 407 F.3d 755, 760 (6th Cir. 2005)

(quoting Waifersong Ltd. v. Classic Music Vending, 976 F.2d 290,

292 (6th Cir. 1992)).      “[T]he party seeking relief under Rule

60(b) bears the burden of establishing the grounds for such

relief by clear and convincing evidence.”          Info-Hold, Inc. v.

Sound Merch., Inc., 538 F.3d 448, 454 (6th Cir. 2008).

      Rule 60(b)(2) allows relief from final judgment because of

“newly   discovered   evidence   that,   with   reasonable   diligence,

could not have been discovered in time to move for a new trial

                                   4
under Rule 59(b).”           Fed. R. Civ. P. 60(b)(2).               “In order to

prevail on a Rule 60(b)(2) motion, a movant must demonstrate (1)

that it exercised due diligence in obtaining the information and

(2)   [that     the    newly     discovered]      evidence      is   material   and

controlling and clearly would have produced a different result

if presented before the original judgment.”                  Good v. Ohio Edison

Co., 149 F.3d 413, 423 (6th Cir. 1998) (quotation marks and

citation omitted).

      Rule 60(b)(6) allows relief from final judgment for “any

other reason that justifies relief.”                   Fed. R. Civ. P. 60(b)(6).

Rule 60(b)(6) is “a catchall provision” that “should apply only

in exceptional or extraordinary circumstances which are not

addressed by the first five numbered clauses of [Rule 60(b)].”

West v. Carpenter, 790 F.3d 693, 696-97 (6th Cir. 2015); Olle v.

Henry     &   Wright    Corp.,      910   F.2d    357,    365   (6th   Cir.   1990)

(quotation marks and citation omitted).                   “Consequently, courts

must apply Rule 60(b)(6) relief only in unusual and extreme

situations where principles of equity mandate relief.”                          Blue

Diamond Coal Co. v. Trs. of UMWA Combined Benefit Fund, 249 F.3d

519, 524 (6th Cir. 2001) (emphasis in original) (quotation marks

and citation omitted).

      A   motion      for   leave    to   amend    a    complaint    is   typically

governed by Rule 15(a)(2), which provides for amendment “freely

. . . when justice so requires.”                  Fed. R. Civ. P. 15(a)(2).

                                           5
However, “[w]hen a party seeks to amend a complaint after an

adverse     judgment,     it   . . .   must   meet    the    requirements    for

reopening a case established by Rules 59 or 60.”               Leisure Caviar,

LLC v. U.S. Fish and Wildlife Serv., 616 F.3d 612, 616 (6th Cir.

2010).      “[U]nless postjudgment relief is granted, the district

court lacks power to grant a motion to amend the complaint.”                  In

re Ferro Corp. Derivative Litig., 511 F.3d 611, 624 (6th Cir.

2008) (quoting Acevedo-Villalobos v. Hernandez, 22 F.3d 384, 389

(1st Cir. 1994)).

III. Analysis

       A.    Motion for Relief from Judgment

       Akins moves for relief from judgment under Rule 60(b)(2)

and Rule 60(b)(6). (ECF No. 27.) He alleges that the endorsement

in blank that appears on Akins’s Promissory Note is a “forgery.”

(Id. at 3.)       Akins attaches an April 24, 2019 declaration by

Alex   Arguello    (the    “Declaration”),      the    WMC    secretary   whose

signature purportedly appears on the endorsement in blank.                  (ECF

No. 30; see also ECF No. 9-2 at 4.)           In the Declaration, Arguello

declares that he “ha[s] never seen this promissory note,” that

he “ha[s] no recollection of ever having reviewed [Akins’s] loan

file with WMC,” and that he “did not sign the document which

bears a stamped signature of [his] name, nor [did he] authorize[]

anyone to sign [his] name to the document.”                 (ECF No. 30 ¶ 5.)




                                        6
           1.     Rule 60(b)(2)

     Akins argues that the Court should dismiss the judgment

because the Declaration is “newly discovered evidence” under

Rule 60(b)(2).     (ECF No. 27 at 4-9.)

     Rule 60(b)(2) applies only to “newly discovered evidence

that, with reasonable diligence, could not have been discovered

in time to move for a new trial under Rule 59(b).”          Fed. R. Civ.

P. 60(b)(2); see also Good, 149 F.3d at 423 (noting that a party

moving   for    relief   from   judgment   under   Rule   60(b)(2)   “must

demonstrate [] that it exercised due diligence in obtaining the

information”); Pierce v. United Mine Workers of Am. Welfare and

Ret. Fund for 1950 and 1974, 770 F.2d 449, 451 (6th Cir. 1985)

(reversing district court’s dismissal of judgment under Rule

60(b)(2) because affidavits and other evidence “clearly could

have been discovered and submitted in time to move for a new

trial”).   Rule 59(b) allows a party to “mo[ve] for a new trial

. . . no later than 28 days after the entry of judgment.”             Fed.

R. Civ. P. 59(b).

     Where, as here, a party challenges a judgment resulting

from dismissal at the motion-to-dismiss or summary judgment

stage, the question is whether the party could have discovered

the evidence in time to file a motion to alter or amend the

judgment under Rule 59(e), which is governed by the same time




                                     7
limitation as a motion for new trial under Rule 59(b).3              See

Flynt v. Brownfield, Bowen & Bally, 726 F. Supp. 1106, 1110-11

(S.D. Ohio 1989) (noting that a plaintiff who files a Rule

60(b)(2) motion after the court grants summary judgment must

show that “an exercise of due diligence . . . would not have

given the plaintiffs an opportunity to move under Rule 59(e)”);

Aspen Licensing Int’l, Inc. v. Aspen Time Ltd., No. 4:07-cv-195,

2008 WL 11340324, at *2-3 (N.D. Fla. May 12, 2008) (denying Rule

60(b)(2) motion because, after the court granted defendants’

motion to dismiss and entered judgment, the plaintiff “actual[ly]

discovere[d] [] th[e] evidence prior to the deadline for filing

a Rule 59(e) motion”) (emphasis omitted); see also Dronsejko v.

Thornton, 632 F.3d 658, 670 (10th Cir. 2011) (noting that, when

“Plaintiffs s[eek] relief from an order dismissing the case, not

from the result of a trial,” the “required showing under Rule

60(b)(2) remains the same”).

     The Court granted U.S. Bank’s motion to dismiss and entered

judgment on April 4, 2019.      (ECF Nos. 25-26.)    The deadline for

Akins to file a motion to alter or amend the judgment was 28

days later, on May 2, 2019.      See Fed. R. Civ. P. 59(e).     In his

Motion   for   Relief   from   Judgment,   Akins   asserts   that   “the



3
  Rule 59(e) provides that “[a] motion to alter or amend a judgment
must be filed no later than 28 days after the entry of the
judgment.” Fed. R. Civ. P. 59(e).

                                   8
Declaration of Alex Arguello could not have been discovered in

time   to   move   under    Rule   59   for   a   reconsideration     of   the

dismissal.”    (ECF No. 27 at 4-5.)           However, the Declaration is

dated April 24, 2019, eight days prior to May 2, 2019.              (ECF No.

30.)   Akins identifies April 24, 2019, as “[t]he date when [he]

became aware of the problem” of the alleged forgery of the

Promissory Note.      (ECF No. 27 at 5.)              Not only could the

Declaration have been discovered in time for Akins to file a

Rule 59(e) motion, it was discovered in time.              Akins does not

meet the standard for relief from judgment under Rule 60(b)(2).

See Gould v. Wood/Chuck Chipper Corp., 229 F.3d 1151 (6th Cir.

Aug. 25, 2000) (unpublished table opinion) (affirming denial of

Rule   60(b)(2)    motion   because     plaintiff    obtained   the   “newly

discovered evidence” two days prior to the deadline to file a

Rule 59(b) motion and “show[ed] no reason why he could not have

filed his motion within the Rule 59(b) time limit”); Rhoden v.

Campbell, 202 F.3d 269 (6th Cir. Dec. 10, 1999) (unpublished

table opinion) (affirming denial of Rule 60(b)(2) motion because

“plaintiff [] failed to show that by due diligence, he could not

have obtained the ‘newly discovered’ evidence . . . in time to

move for a new trial under Rule 59(b)”).             Relief from judgment

is not warranted under Rule 60(b)(2).




                                        9
           2.    Rule 60(b)(6)

     Akins argues that the Court should “exercise its equitable

powers” under Rule 60(b)(6) and dismiss the judgment because

“U.S. Bank should not be able to profit from the use of a forged

endorsement.”    (ECF No. 27 at 9-11.)

     Rule 60(b)(6) allows a court to dismiss a judgment in

“unusual   and   extreme   situations   where   principles   of   equity

mandate relief.”    Olle, 910 F.2d at 365 (emphasis in original).

“Rule 60(b)(6) motions are appropriate to remedy fraud by a

third-party witness.”      Mac Sales Inc. v. E.I. duPont de Nemours

and Co., 121 F.3d 703 (5th Cir. July 7, 1997) (unpublished table

opinion) (citing 11 Charles Alan Wright et al., Federal Practice

and Procedure § 2864 (1995)); see also Demjanjuk v. Petrovsky,

10 F.3d 338, 356 (6th Cir. 1993) (recognizing “a court’s inherent

power to grant relief, for ‘after-discovered fraud,’ from an

earlier judgment”) (quoting Hazel-Atlas Glass Co. v. Hartford

Empire Co., 322 U.S. 238, 244 (1944)).

     Akins raises legitimate concerns about the validity of the

Promissory Note’s endorsement in blank. The endorsement in blank

appears to bear the signature of “Alex Arguello, Asst. Sect.[,]

WMC Mortgage Corp.”        (ECF No. 9-2 at 4.)       Arguello states

unequivocally in the Declaration that he has never seen the

Promissory Note and did not sign it.       (ECF No. 30 ¶ 5.)       Akins

does not allege that any particular person or entity forged

                                  10
Arguello’s signature.         However, Arguello’s statements in the

Declaration raise concerns about whether someone may have forged

his signature.     Courts have granted relief from judgment under

Rule 60(b)(6) in cases involving similar facts.                     See United

States v. Courageux, No. 13-cv-80391, 2014 WL 197729, at *1-2

(S.D. Fla. Jan. 9, 2014) (granting Rule 60(b)(6) motion because

of concerns about whether defendant’s signature on student loan

promissory note was forged); Nat’l Credit Union Admin. Bd. v.

Gray, 1 F.3d 262, 266-67 (4th Cir. 1993) (reversing district

court’s denial of Rule 60(b)(6) motion brought by administratrix

of decedent’s estate in loan default action because of concerns

about   whether    decedent     “sign[ed]        the   loan    documents    or

authorize[d] someone to sign on his behalf”).

     Although     Akins’s    concerns    about    forgery     are   colorable,

mitigating facts in the record greatly lessen those concerns.

In his 2009 bankruptcy, Akins raised no objection to Chase’s

proof of claim on his mortgage loan, and the Bankruptcy Court

incorporated that proof of claim into Akins’s Chapter 13 plan.

(Bankr. ECF No. 14.)        Akins does not assert that the signatures

on the Promissory Note and the Deed of Trust are not his.                   He

does not argue that there is a risk of double recovery on his

mortgage loan.      He does not allege that WMC, or any creditor

other than U.S. Bank, has attempted to collect on the loan.                 He

does not allege that he has already paid down the loan.                Akins’s

                                    11
concerns about the validity of the Promissory Note’s endorsement

in blank notwithstanding, the record demonstrates that only one

creditor -- U.S. Bank -- has asserted itself as the holder of

Akins’s mortgage debt and that Akins previously accepted U.S.

Bank’s creditor status in another court proceeding.              Taken as a

whole, the facts in the record do not give rise to the “unusual

and extreme situation[]” necessary for dismissal of a judgment

under Rule 60(b)(6).          Olle, 910 F.2d at 365; see also Blue

Diamond Coal, 249 F.3d at 529 (noting that “the decision to grant

Rule 60(b)(6) relief is a case-by-case inquiry that requires the

trial court to intensively balance numerous factors, including

the competing policies of the finality of judgments and the

incessant command of the court’s conscience that justice be done

in   light   of   all   the   facts”)    (quotation    marks   and   citation

omitted).     Justice has been done in this case.               Relief from

judgment is not warranted under Rule 60(b)(6).

      B.     Motion to Amend Complaint

      Akins moves for leave to file a post-judgment amended

complaint.     (ECF No. 28.)

      “[O]nce judgment is entered[,] the filing of an amended

complaint is not permissible until judgment is set aside or

vacated pursuant to Fed. R. Civ. P. 59(e) or 60(b).”            In re Ferro

Corp., 511 F.3d at 624 (quoting Nat’l Petrochem. Co. v. M/T Stolt

Sheaf, 930 F.2d 240, 244 (2d Cir. 1991)).             Akins has not met the

                                        12
standard for post-judgment relief under Rule 60(b).   His motion

for leave to amend must be denied.   See id. (noting that “the

district court lacks power to grant a motion to amend the

complaint” unless it first grants “postjudgment relief”).

IV.   Conclusion

      For the foregoing reasons, Akins’s Motion for Relief from

Judgment and Motion to Amend the Complaint are DENIED.



So ordered this 17th day of December, 2019.



                               /s/ Samuel H. Mays, Jr.
                             Samuel H. Mays, Jr.
                             UNITED STATES DISTRICT JUDGE




                               13
